DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14, 15, and 19 have been amended as per Applicant’s amendment filed on February 17, 2021.  Claims 5 has been canceled.  Claim 22 is newly added. Claims 1-4, 6-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and the claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 22, claim 22 has been amended to recite in part “the first and second blocking patterns are disposed on opposite sides of only one side of the four sides of the rectangular frame of the sealing unit.”  Examiner is unable to ascertain the meaning of the underline portion.
For compact prosecution purposes, Examiner will interpret this claim 22 language to mean the structure depicted in Fig. 4 of Applicant’s drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2019/0036073 A1, Filed September 29, 2018) in view of Lee (US 2014/0176825 A1, Published June 26, 2014).
As to claim 1, Yu discloses a display device comprising: 

an encapsulation substrate disposed on the substrate (Yu at Fig. 17, encapsulation layer 30); 
a sealing unit disposed between the substrate and the encapsulation substrate and overlapping the peripheral area (Yu at Figs. 16-17, blocking portion 50); 
an input sensing layer disposed on the encapsulation substrate and including a first conductive layer and a second conductive layer spaced apart from each other with a sensing insulation layer interposed therebetween (Yu at Fig. 17 touch electrode TP layer and touch wire TL layer); and 
a static electricity blocking unit disposed on the encapsulation substrate (Yu at Figs. 16-17, electrostatic discharge portion 40 including auxiliary electrostatic discharge portion 41; ¶ [0117]), 
wherein the static electricity blocking unit includes a first blocking pattern and a second blocking pattern spaced apart from each other by a space (Yu at Figs. 16-17, auxiliary electrostatic discharge portions 41; ¶ [0117]), and 
a connection pattern which connects the first blocking pattern and the second blocking pattern (Yu at Figs. 16-17, electrostatic discharge portion 40; ¶ [0117]), 
the connection pattern… disposed above the first and second blocking pattern (Yu at Figs. 16-17, electrostatic discharge portion 40; ¶ [0117]),

The embodiment of Yu at Fig. 17 does not explicitly disclose that a width of the sealing unit is less than a width of the space between the first blocking pattern and the second blocking pattern.  Instead, the embodiment of Yu at Fig. 17 depicts that that the width of blocking portion 50 is equal to the distance between the auxiliary discharge portions 41.
However, the embodiment of Yu at Fig. 8 does contemplate that a width of the sealing unit is less than a width of the space between the first blocking pattern and the second blocking pattern (Yu at Fig. 8; ¶ [0071] discloses “The electrostatic discharge portion 40 is arranged to have the shape of polygonal line, such that an overlapping area between the electrostatic discharge portion 40 and the packaging adhesive 50A can be reduced… In addition, the shape of polygonal line is beneficial to expand the region where the electrostatic discharge portion 40 is located, and expand an electrostatic protection scope of the electrostatic discharge portion 40, thereby further enhancing the reliability of the display panel.”  In addition, MPEP 2144.04(IV) establishes that changes in shape/configuration or size/proportion are obvious.  Therefore, it would be obvious to a person of ordinary skill to decrease the width of blocking portion 50 for the well-known purposes of saving material, or alternatively, reducing weight).
The embodiment of Yu at Fig. 17 discloses a base electrostatic discharge portion upon which the claimed invention is an improvement.  The embodiment of Yu at Fig. 8 
The combination of Yu at Fig. 17 and Yu at Fig. 8 does not disclose a plurality of segments that are spaced apart from each other.
However, Lee does disclose a plurality of segments that are spaced apart from each other (Lee at Fig. 3B, in particular, depicts grounding component 124b with plural conductive portions 128b; ¶ [0025] discloses “As shown in FIG. 1B, in order to prevent damage to the sensing units 22 caused by electrostatic discharge (ESD), in addition to that wires 32 are formed in the wiring area 30, a grounding component 34 is further formed at the periphery of the wires 32, so as to provide electrostatic defending and grounding functions.”  ¶ [0034] discloses “In the embodiment shown in FIG. 3B, the grounding component 124b includes plural hollow portions 126b and plural conductive portions 128b. The hollow portions 126b are approximately line segments parallel to each other, so that the conductive portions 128b are presented as to patterns with grating forms”). 
The combination of Yu at Fig. 17 and Yu at Fig. 8 discloses a base touch display device with ESD upon which the claimed invention is an improvement.  Lee discloses a comparable touch display device (Lee at ¶ [0005]) which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person 
As to claim 2, the combination of Yu and Lee discloses the display device of claim 1, wherein at least one of the first blocking pattern and the second blocking patters has a first resistance, and the connection pattern has a second resistance greater than the first resistance (Yu at ¶ [0012]-[0013]). 
As to claim 3, the combination of Yu and Lee discloses the display device of claim 1, wherein a portion of the connection pattern overlaps the sealing unit in a plan view (Yu at Figs. 16-17). 
As to claim 4, the combination of Yu and Lee discloses the display device of claim 1, wherein the connection pattern comprises a transparent conductive material (Yu at ¶ [0112]). 
As to claim 6, the combination of Yu and Lee discloses the display device of claim 1.  The Fig. 16-17 embodiment does not disclose that the connection pattern has a zig-zag shape. 
However, the Fig. 8 embodiment does disclose that the connection pattern has a zig-zag shape.  Therefore, since the embodiments are analogous in art, it would be obvious to a person of ordinary skill to modify the Fig. 16-17 embodiment with that of Fig. 8 for the predictable result of providing an electrostatic discharge portion 40 having a shape of a polygonal line to enhance reliability of the display panel (Yu at ¶ [0071]).
As to claim 7, the combination of Yu and Lee discloses the display device of claim 1, The Fig. 16-17 embodiment does not disclose that the connection pattern includes a curved shape. 
However, the Fig. 8 embodiment does disclose that the connection pattern has a polygonal shape (MPEP 2144.04 establishes that changes in shape/configuration are obvious).  Therefore, since the embodiments are analogous in art, it would be obvious to a person of ordinary skill to modify the Fig. 16-17 embodiment with that of Fig. 8 for the predictable result of providing an electrostatic discharge portion 40 having polygonal shape including a curve to enhance reliability of the display panel (Yu at ¶ [0071]).
As to claim 8, the combination of Yu and Lee discloses the display device of claim 1, wherein the first blocking pattern is disposed closer to the active area than the second blocking pattern (Yu at Figs. 16-17 auxiliary electrostatic discharge portion 41 that is close to the active area AA). 
As to claim 9, the combination of Yu and Lee discloses the display device of claim 1, wherein at least one of the first blocking pattern and the second blocking pattern comprises: an upper portion adjacent to the active area; a lower portion opposite to the upper portion; and a side portion connecting the upper portion and the lower portion, wherein the side portion is inclined from an end of the lower portion toward an end of the upper portion (Yu at Fig. 17, MPEP 2144.04(IV) establishes that changes in shape/configuration is obvious). 
As to claim 10, the combination of Yu and Lee discloses the display device of claim 1, wherein the static electricity blocking unit further comprises an additional blocking pattern spaced apart from the second blocking pattern with the input sensing 
As to claim 13, the combination of Yu and Lee discloses the display device of claim 1, wherein the sensing insulation layer includes first contact holes overlapping the first blocking pattern and second contact holes overlapping the second blocking pattern (Yu at Fig. 17, first via holes 410), and 
the connection pattern is connected to the first blocking pattern through the first contact holes and connected to the second blocking pattern through the second contact holes (Yu at Fig. 17; ¶ [0117]). 
As to claim 14, Yu disclose a display device comprising: a substrate including a base layer including an active area and a peripheral area disposed adjacent to the active area (Yu at Figs. 16-17), 
an encapsulation substrate covering the substrate (Yu at Fig. 17, encapsulation layer 30), and 
a sealing unit disposed between the display substrate and the encapsulation substrate and overlapping the peripheral area (Yu at Figs. 16-17, blocking portion 50); 
an input sensing layer disposed on the encapsulation substrate and including a first conductive layer and a second conductive layer spaced apart from each other with a sensing insulation layer interposed therebetween (Yu at Fig. 17 touch electrode TP layer and touch wire TL layer are separated by insulating layer TJ); and 

wherein the static electricity blocking unit includes a first blocking pattern and a second blocking pattern each having a first resistance and the first blocking pattern and the second blocking pattern are spaced apart from each other by a space (Yu at Figs. 16-17, auxiliary electrostatic discharge portions 41; ¶ [0012]-[0113], [0117]), and
a connection pattern having a second resistance connected to the first blocking pattern at one end and the second blocking pattern at another end (Yu at Figs. 16-17, electrostatic discharge portion 40; ¶ [0012]-[0113], [0117]),
the connection pattern… disposed above the first and second blocking pattern (Yu at Figs. 16-17, electrostatic discharge portion 40; ¶ [0117]),
wherein the second resistance is greater than the first resistance (Yu at ¶ [0012]-[0013] discloses “The electrostatic discharge portion 40 is usually made of the transparent conductive thin film, such as at least one of indium oxide, zinc oxide, tin oxide, and gallium oxide. A sheet resistance of the metal material is much smaller than a sheet resistance of the electrostatic discharge portion 40, which is beneficial to the rapid discharge of the static electricity….  The auxiliary electrostatic discharge portion 41 is made of a metal material, has a good extensibility, and is broken with a low probability”).
The embodiment of Yu at Fig. 17 does not explicitly disclose that a width of the sealing unit is less than a width of the space between the first blocking pattern and the second blocking pattern.  Instead, the embodiment of Yu at Fig. 17 depicts that that the equal to the distance between the auxiliary discharge portions 41.
However, the embodiment of Yu at Fig. 8 does contemplate that a width of the sealing unit is less than a width of the space between the first blocking pattern and the second blocking pattern (Yu at Fig. 8; ¶ [0071] discloses “The electrostatic discharge portion 40 is arranged to have the shape of polygonal line, such that an overlapping area between the electrostatic discharge portion 40 and the packaging adhesive 50A can be reduced… In addition, the shape of polygonal line is beneficial to expand the region where the electrostatic discharge portion 40 is located, and expand an electrostatic protection scope of the electrostatic discharge portion 40, thereby further enhancing the reliability of the display panel.”  In addition, MPEP 2144.04(IV) establishes that changes in shape/configuration or size/proportion are obvious.  Therefore, it would be obvious to a person of ordinary skill to decrease the width of blocking portion 50 for the well-known purposes of saving material, or alternatively, reducing weight).
The embodiment of Yu at Fig. 17 discloses a base electrostatic discharge portion upon which the claimed invention is an improvement.  The embodiment of Yu at Fig. 8 discloses a comparable electrostatic discharge portion which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of the embodiment of Yu at Fig. 8 to that of the embodiment of Yu at Fig. 17 for the predictable result of expanding an electrostatic protection scope of the electrostatic discharge portion to enhance the reliability of the display panel (Yu at ¶ [0071]).

However, Lee does disclose a plurality of segments that are spaced apart from each other (Lee at Fig. 3B, in particular, depicts grounding component 124b with plural conductive portions 128b; ¶ [0025] discloses “As shown in FIG. 1B, in order to prevent damage to the sensing units 22 caused by electrostatic discharge (ESD), in addition to that wires 32 are formed in the wiring area 30, a grounding component 34 is further formed at the periphery of the wires 32, so as to provide electrostatic defending and grounding functions.”  ¶ [0034] discloses “In the embodiment shown in FIG. 3B, the grounding component 124b includes plural hollow portions 126b and plural conductive portions 128b. The hollow portions 126b are approximately line segments parallel to each other, so that the conductive portions 128b are presented as to patterns with grating forms”). 
The combination of Yu at Fig. 17 and Yu at Fig. 8 discloses a base touch display device with ESD protection upon which the claimed invention is an improvement.  Lee discloses a comparable touch display device (Lee at ¶ [0005]) which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of the combination of Yu at Fig. 17 and Yu at Fig. 8 for the predictable result of preventing metal peeling to improve the reliability of touch panel (Lee at ¶ [0014]).
As to claim 15, the combination of Yu and Lee discloses the display device of claim 14, wherein at least a portion of the sealing unit overlaps the space (Yu at Fig. 17) 
As to claim 16, the combination of Yu and Lee discloses the display device of claim 14, wherein the first blocking pattern and the second blocking pattern are disposed in a same sensing insulation layer as the first conductive layer (Yu at Fig. 17, auxiliary electrostatic discharge portions 41 are on the same layer touch wires TL), and 
the connection pattern is disposed in a same sensing insulation layer as the second conductive layer (Yu at Fig. 17, electrostatic discharge portion 40 is on the same layer touch electrode TP). 
As to claim 17, the combination of Yu and Lee discloses the display device of claim 14, wherein a portion of the connection pattern overlaps the sealing unit in a plan view (Yu at Fig. 17). 
As to claim 18, the combination of Yu and Lee discloses the display device of claim 14, wherein the connection pattern comprises a transparent conductive material (Yu at ¶ [0112]-[00113]). 
As to claim 19, Yu discloses a method for manufacturing a display device, the method comprising: 
providing a display panel including a substrate having a plurality of pixels and divided into an active area on which the pixels are formed and a peripheral area adjacent to the active area, an encapsulation substrate at least partially covering the substrate, and a preliminary sealing unit disposed between the substrate and the encapsulation substrate in the peripheral area (Yu at Figs. 16-17, encapsulation layer 30 and blocking portion 50); 

forming a plurality of blocking patterns spaced apart from each other by a predetermined space by patterning a portion of the first preliminary conductive layer overlapping the peripheral area (Yu at Fig. 17, auxiliary electrostatic discharge portions 41); 
forming a second preliminary conductive layer on the first conductive layer; forming a second conductive layer by patterning a portion of the preliminary second conductive layer overlapping the active area (Yu at Fig. 17, touch electrode TP layer); 
forming a connection pattern which connects the blocking patterns by patterning a portion of the preliminary second conductive layer overlapping the peripheral area, the connection pattern… disposed above the plurality of blocking pattern (Yu at Fig. 17, electrostatic discharge portion 40); and 
forming a sealing unit by irradiating the preliminary sealing unit with a laser (Yu at Fig. 17, blocking portion 50; ¶ [0064], [0070]), 
wherein the sealing unit is formed by irradiating the preliminary sealing unit with the laser through the predetermined space to cure the preliminary sealing unit (Yu at ¶ [0064]).
The embodiment of Yu at Fig. 17 does not explicitly disclose that a width of the sealing unit is less than a width of the predetermined space between the blocking patterns.  Instead, the embodiment of Yu at Fig. 17 depicts that that the width of blocking portion 50 is equal to the distance between the auxiliary discharge portions 41.
shape of polygonal line is beneficial to expand the region where the electrostatic discharge portion 40 is located, and expand an electrostatic protection scope of the electrostatic discharge portion 40, thereby further enhancing the reliability of the display panel.”  In addition, MPEP 2144.04(IV) establishes that changes in shape/configuration or size/proportion are obvious.  Therefore, it would be obvious to a person of ordinary skill to decrease the width of blocking portion 50 for the well-known purposes of saving material, or alternatively, reducing weight).
The embodiment of Yu at Fig. 17 discloses a base electrostatic discharge portion upon which the claimed invention is an improvement.  The embodiment of Yu at Fig. 8 discloses a comparable electrostatic discharge portion which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of the embodiment of Yu at Fig. 8 to that of the embodiment of Yu at Fig. 17 for the predictable result of expanding an electrostatic protection scope of the electrostatic discharge portion to enhance the reliability of the display panel (Yu at ¶ [0071]).
The combination of Yu at Fig. 17 and Yu at Fig. 8 does not disclose a plurality of segments that are spaced apart from each other.
grounding component 34 is further formed at the periphery of the wires 32, so as to provide electrostatic defending and grounding functions.”  ¶ [0034] discloses “In the embodiment shown in FIG. 3B, the grounding component 124b includes plural hollow portions 126b and plural conductive portions 128b. The hollow portions 126b are approximately line segments parallel to each other, so that the conductive portions 128b are presented as to patterns with grating forms”). 
The combination of Yu at Fig. 17 and Yu at Fig. 8 discloses a base touch display device with ESD protection upon which the claimed invention is an improvement.  Lee discloses a comparable touch display device (Lee at ¶ [0005]) which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of the combination of Yu at Fig. 17 and Yu at Fig. 8 for the predictable result of preventing metal peeling to improve the reliability of touch panel (Lee at ¶ [0014]).
As to claim 20, the combination of Yu and Lee discloses the method of claim 19, wherein the first conductive layer and the blocking patterns are formed using a first mask, and the second conductive layer and the connection pattern are formed using a second mask different from the first mask (Yu at Fig. 17.  Examiner takes an official notice that this claim aspect is well-known in the art of semiconductor manufacturing, 
As to claim 21, the combination of Yu and Lee discloses the display device of claim 1, wherein the first blocking pattern and the second blocking pattern include a same material as the first conductive layer, and wherein the connection pattern includes a same material as the second conductive layer (Yu at Fig. 17; ¶ [0112]-[00113]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Lee as applied to claim 1 above, and in further view of Li (US 2020/0125202 A1, Filed January 23, 2018).
As to claim 11, the combination of Yu and Lee discloses the display device of claim 1, wherein the circuit element layer further comprises a semiconductor layer including a transistor (Yu at Fig. 17, driving device layer 10); 
the display element layer further comprises a first electrode, a second electrode disposed opposite to the first electrode, and an organic light emitting element including a light emitting pattern disposed between the first electrode and the second electrode (Yu at Fig. 17, OLED 21; ¶ [0045]).
Yu does not expressly disclose that the light emitting pattern does not overlap the first conductive layer and the second conductive layer on a plane.
However, Li does teach that the light emitting pattern does not overlap the first conductive layer and the second conductive layer on a plane (Li at Figs. 2-3; ¶ [0061] discloses “With reference to FIG. 2 and FIG. 3, in the direction along the substrate 210 to the thin film encapsulation layer 220, the projection of the light-emitting device 231 of the OLED element layer 230 is not overlapped with the projection of the touch structure 
Yu discloses a base OLED touchscreen device upon which the claimed invention is an improvement.  Li discloses a comparable OLED touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Li to that of Yu for the predictable result of preventing light emitted by the OLED elements from being obscured by touch structure (Li at Figs. 2-3; ¶ [0061]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Lee as applied to claim 1 above, and in further view of Kim (US 2017/0358769 A1, Published December 14, 2017).
As to claim 12, the combination of Yu and Lee discloses the display device of claim 1.  Yu does not disclose that the sealing unit comprises frit. 
However, Kim does disclose that the sealing unit comprises frit (Kim at Fig. 1, sealing member 300; ¶ [0086]).
Yu discloses a base OLED display device upon which the claimed invention is an improvement.  Kim discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Kim to that of Yu for the predictable result of providing a glass frit sealing member (Kim at Fig. 1; ¶ [0086]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Lee as applied to claim 1 above, and in further view of Kim2 (US 2018/0039123 A1, Published February 8, 2018).
As to claim 22, the combination of Yu and Lee discloses the display device of claim 1, wherein the sealing unit has a rectangular frame shape having four sides (Yu at Figs. 16-17, blocking portion 50) and 
the first and second blocking patterns are disposed on opposite sides  (Yu at Fig. 17).
The combination does not disclose of only one side of the four sides of the rectangular frame of the sealing unit.
However, Kim2 does disclose of only one side of the four sides of the rectangular frame of the sealing unit (Kim2 at ¶ [0070]-[0071] discloses “[0070] Accordingly, the static electricity absorbing pattern EP may be disposed at one side of the first substrate SUB1 and absorb static electricity generated inside the liquid crystal display device or static electricity permeating to the space between the first substrate SUB1 and the shield cover SC to protect the thin film transistor and the like.”  MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
Yu discloses a base display device upon which the claimed invention is an improvement.  Kim2 discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Kim2 to that of Yu for the predictable result of absorbing static electricity generated inside the display device (Kim at ¶ [0070]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-22 have been considered but they are believed to be addressed above, and therefore, moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/22/2021